Title: To Thomas Jefferson from Pierre Chouteau, 20 July 1805
From: Chouteau, Pierre
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     St. Louis [on or before 20 July]
                  
                  Mr Le Capn Lewis ayant envoyé par sa barge revenue dernierement du haut Missoury, des Pies, un faisan, et un chien de prairye avec deux Malles qui suivant ses instructions doivent vous etre envoyés, Je les ai fait descendre à la Nouvelle Orleans et les ai addressé à Mr Le gouverneur Clayborn, J’ai cru que cette Voye etoit La plus sure pour que ces animaux arrivent sain et sauf à Federal city.
                  Mr Le capn Lewis a envoyé quarante-cinq Sauvages des nations du haut du Missoury pour etre envoyé au siege du gouvernement mais la saison des chaleurs etant trop defavorable pour faire voyager des sauvages accoutumés aux païs froids, comme eux mêmes l’ont exprimé dans les conseils que j’ai tenu avec eux, Mr Le gouverneur harrison et moi avons jugé plus à propos et même de necessité absolue de remettre ce voyage à L’automne et de reunir en même tems Les sackias et Renards deja demandés par le gouvernement. En consequence plusieurs de ces Sauvages sont retournés dans leurs nations et je vais faire partir un parti de sioux actuellement ici pour le plus proche village de leur nation etabli sur La rivière des Mocus d’ou ils reviendront à la fin de Septembre prochain pour se reunir aux differens chefs des autres Nations et aux sakias et Renards deja demandés par le gouvernement que je serai pret a conduire a Federal city. J’ai L’honneur d’etre avec Le plus profond respect Monsieur Votre trés humble et très obeissant serviteur
                  
                     Pre. Chouteau 
                     
                  
               